Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments presented to examiner during the Interview on 5/5/2022 (paper mailed 5/10/2022), with respect to the drawings have been fully considered and are persuasive.  In particular, Applicant clarified the claimed residual, exciting either the long term or short term prediction, by referencing fig 5B as well as Fig. 5a; further, discussion pertained to marking the drawings for the directional output of the gain parameter and the LP coefficient parameter.   The drawing objections have been withdrawn.

Allowable Subject Matter

Claims 1-39 are allowed over the prior art of record.

The following is a statement of reasons for the indication of allowable subject matter:

What is old and well known in the art, is the traditional audio/voice coding/decoding techniques using LTP, STP, LPC, and residual excitation.  A representative piece of prior art, Chen (20020069052), teaches long term predictors – para 0028; and long term filters – para 0049; in a feedback loop, so as defined in para 14 – the quantized residual is defined as the excitation signal; applying residual gains – para 270-279; short term prediction filter is linear predicted – para 0047, 0082, 0083, para 0131 – showing the predictors, and filter – para 0165.  Chen (20020069052) does not explicitly teach the concept of using neural networks to process the derived speech/voice parameters; however, this general notion is not novel.  As an example, Raj et al (20030101051) teaches the use of neural networks to perform the residual selections-calculations, from the codec bitstream – para 0034-0035; Raj specifies the use of neural networks to operate on the cepstral features and log-spectral features derived from LPC parameters and residual signal from the bitstream – however, Raj, does not specify that the inputs to the neural network are the long term prediction, the linear prediction parameter of the audio signal, and an input of the reconstructed audio signal, as claimed.  Another example of using a neural network to recognized patterns in LPC, is found in Patil, “Multilayered Network for LPC Based Speech Recognition, IEEE Transactions on Consumer Electronics, Vol. 44, No. 2, MAY 1998; pp 435-438; pp 435, fig. 1, shows a neural classifier with inputs as LPC analysis, and Speech LPC coefficients; as well as, on pp437-438, specifies 3 input nodes with a single output node to transform the input pattern of the LPC to an ‘appropriate output pattern’, but does not specify the claimed input parameters of LTP, LP, and reconstructed audio signal, and the claimed output residual excitation for the LTP and STP filters. 
Further, LaDue (20060293045) teaches typical CELP based signal processing (para 0037, 0047) and more relevantly, as using neural networks in the GSM – para 0018; the neural network operates on the generated symbols – see para 0020, wherein the symbols are defined as the data represented transmitted, and as such, residual signals are part of the data – para 0047.  Aguilar (6691082) teaches a multi-layer neural network in speech coding – abstract (note older terminology of Multi-Layer Neural Network – MLNN).  Flanagan (5737485) teaches using neural networks for transforming cepstral coefficients.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                            06/14/2022